Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jose Luis Cortes Gonzalez appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2012).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Gonzalez, No. 5:07-cr-00063-GEC-JGW-4 (W.D.Va. June 16, 2015). We deny Gonzalez’s motion to appoint counsel and *190dispense with oral argument because the facts and legal contentions are adequately-presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Gonzalez confines his appeal to the district court’s denial of relief on his request for a sentencing reduction under Amendment 782 to the Sentencing Guidelines.